Motion granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points on the District Attorney of New York County, and files 6 typewritten or 19 mimeographed copies thereof, together with the priginal record, with this court on or before September 6, 1960, with notice of argument for the October 1960 Term of this court, said appeal to be argued or submitted when reached. Donald C. Lanza, Esq., ü. 8. Appeal Board, 500 Eighth Avenue, New York, New York is assigned as counsel for the defendant-appellant for the purpose of the appeal. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Valente, JJ.